On Rehearing.
In the motion of Clark  Johnson for rehearing, it is presented that we erred in failing to hold that the period of time during which their rights in the water from the lake in question shall exist is tolled by the pendency of this suit. That question is not before us in the present record, and we do not think it would be proper to express an opinion thereon.
In appellant Pat Frazier's motion for rehearing, it is pointed out that, under our holding, Bryant Heatley owns no interest in the minerals or water rights, and, for that reason, a reformation would be useless and of no effect. As stated in our original opinion, the only effect of a reformation would be to relieve Heatley from the binding effect of his warranty in the event he should later acquire these mineral and water rights. Both parties agreed that it was not their intention to sell Frazier the mineral rights, and the pleading is certainly sufficient for a reformation as to the minerals.
All of the motions for rehearing have been considered, but are overruled.